DETAILED ACTION

Note: The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s arguments filed in the reply on August 8, 2022 were received and fully considered. Claims 28, 30, and 31 were amended. Claim 29 was cancelled. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 8, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 28 and 34-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayter et al. (US PG Pub. No. 2008/0278331 A1) (hereinafter “Hayter), Caduff et al. (US PG Pub. No. 2009/0312615 A1) (hereinafter “Caduff”), and Hjelt et al. (US PG Pub. No. 2005/0171410 A1) (hereinafter “Hjelt”).

Hayter, Caduff, and Hjelt were applied in the previous office action.
With respect to claim 28, Hayter teaches a glucose monitoring system (par.0024), the system comprising: an on body unit (par.0029 “sensor unit 101 is physically positioned in or on the body of a user”) comprising: a housing configured to be positioned on a skin of a subject (par.0075 “mounting unit on the skin of the user”); a glucose sensor (par.0024; glucose monitoring inherently utilized a glucose sensor), at least a portion of which is configured to be positioned under the skin of the subject and in contact with a bodily fluid (par.0076 “transcutaneous positioning of the sensor unit 610”); and sensor electronics coupled with the glucose sensor and disposed within the housing (par.0073), the sensor electronics comprising a communication module (transmitter unit 102 in Fig. 1), a processor (data processing 105 in Fig. 1), and memory for storing a first set of instructions (par.0040 “includes a memory”), wherein the glucose sensor and the sensor electronics are coupled via conductive contacts prior to positioning the housing on the skin of the subject (par.0037 “contacts, three if which are electrodes”; par.0072 “electrical contact is established, for example, via the conductivity bar/trace 611 between the contact pads or points”), and wherein the first set of instructions, when executed by the processor, cause the processor to: generate data indicative of a glucose level based on one or more samples obtained by the glucose sensor at a sampling frequency (par.0006 “analyte monitoring, e.g., glucose monitoring...”; par.0029 “sensor unit 101 is physically positioned in or on the body of a user whose analyte level is being monitored... continuously sample the analyte level of the user...”; Note: inherent that continuous analyte sampling is generated at a sampling frequency), and wirelessly transmit the data indicative of the glucose level to a reader device (par.0027 “the secondary receiver unit 106 may be configured for bi-directional wireless communication with each or one of the primary receiver unit 104 and the data processing terminal 105”); and the reader device comprising: processing circuitry coupled with a memory of the reader device, the memory of the reader device storing a second set of instructions that, when executed by the processing circuitry, causes the processing circuitry to: process the data indicative of the glucose level (par.0027 “secondary receiver 106 may be configured substantially in a smaller compact housing or embodied in a device such as a wrist watch, pager, mobile phone, PDA”; Note: secondary receiver 106 such as a mobile phone inherently utilizes a processor and memory with instructions in order to receive glucose level data from primary receiver unit 104); and data indicative of the glucose level is generated and outputted to a display of a reader device (par.0006 “glucose monitoring”; par.0027 “device such as a wrist watch, pager, mobile phone, PDA... for data management”; understood that glucose data is displayed upon being transmitted to a wrist watch, pager, mobile phone, PDA, etc.).
However, Hayter does not teach the processor is communicatively coupled with an accelerometer, receive input information from the accelerometer, and causing the processing circuitry [of the reader device] to adjust a variable data setting based on the received input information from the accelerometer while the data indicative of the glucose level continues to be generated, and wherein the variable data setting is associated with storing the one or more samples in the memory at a logging frequency different from the sampling frequency.
Caduff teaches the processor is communicatively coupled with an accelerometer (force sensor 4 and acceleration sensor 5 coupled to control unit 1; see Fig. 1), and adjust a variable data setting based on the received input information from the accelerometer while the data indicative of the glucose level continues to be generated and outputted to a display of the reader device (par.0112 “the apparatus is adapted to suppress at least part of its operation and/or issue an alert if fluctuations of the signal from force sensor 4 or the signal from acceleration sensor 5 exceed a given threshold. In particular, the measurement can be interrupted, measured results can be ignored or the user can be advised if it is found that the forces vary too strongly or that the acceleration is too high”).
Hjelt teaches adjust variable data setting based on the received input information from the accelerometer, and wherein the variable data setting is associated with storing the one or more samples in the memory at a logging frequency different from the sampling frequency. (par.0039 “the activity detection application can receive measurements from the accelerometer, and if the measurements are below a given threshold, decrease the sampling frequency to thereby reduce power consumption of the terminal”; par.0098 “can also include one or more sensors 107”).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art (“PHOSITA”) at the time of invention to modify Hayter to incorporate an acceleration sensor in order to adjust a variable setting that is associated with storing the one or more samples in the memory at a logging frequency different from the sampling frequency in order to suppress at least part of its operation and/or decrease sampling frequency to thereby reduce power consumption, as evidence by Caduff and Hjelt. Furthermore, Hjelt teaches that more sensors can be utilized (see par.0098), thereby providing PHOSITA with added motivation to reduce the sampling rate of data obtained from other samples (e.g. Hayter’s analyte sensor) to further reduce power consumption. Lastly, PHOSITA would have had predictable success when the invention was filed to combine Hayter, Caduff, and Hjelt and arrive at the claimed invention as all teachings relate to the same field of endeavor, i.e. portable wearable devices that obtain and analyte user’s physiological data while also addressing power consumption.
	With respect to claim 34, Caduff teaches the input information from the accelerometer comprises sleep information associated with the subject (par.0007 “can also indicate periods of time when there is a greater confidence of measuring changes associated with glucose rather than movement in the evaluation algorithm such as sleep, desk work or driving where limited movement is expected”). Therefore, it would have been prima facie obvious to PHOSITA at the time of invention to modify Hayter to modify operations based on fluctuations of the signal from a force sensor and an acceleration signal when a user is asleep, as evidence by Caduff.
With respect to claim 35, Hjelt teaches the input information from the accelerometer comprises exercise information associated with the subject (par.0039 “activity detection”; par.0044 “different activities”; par.0053 “resting”). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to perform adjustment of data sampling with respect to different activities (exercise, resting, etc.) for conversing power, as evidence by Hjelt.
With respect to claim 36, Hjelt teaches the second set of instructions, when executed by the processing circuitry, further causes the processing circuitry to increase the variable data setting during exercise based on the exercise information associated with the subject received from the accelerometer (par.0039 “activity detection”; par.0044 “different activities”; par.0053 “resting”). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to perform adjustment of data sampling with respect to different activities (exercise, resting, etc.) for conversing power, as evidence by Hjelt.
	With respect to claim 37, Hjelt teaches the second set of instructions, when executed by the processing circuitry, further cause the processing circuitry to decrease the variable data setting during sleep based on the sleep information associated with the subject from the accelerometer (par.0039, 0044, 0053). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to perform adjustment of data sampling with respect to different activities (exercise, resting, etc.) for conversing power, as evidence by Hjelt.
	With respect to claim 38, Hjelt teaches the second set of instructions, when executed by the processing circuitry, further cause the processing circuitry to decrease the variable data setting in response to a low glucose variability (par.0039, 0044, 0053). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to perform adjustment of data sampling with respect to different activities (exercise, resting, etc.) for conversing power, as evidence by Hjelt.
	With respect to claim 39, Hjelt teaches the second set of instructions, when executed by the processor, further cause the processor to adjust the variable data setting in real time (par.0039). Therefore, it would have been prima facie obvious to PHOSITA at the time of invention to modify Hayter to adjust data sampling frequency in real time for conversing power, as evidence by Hjelt.
With respect to claim 40, Hjelt teaches cause the processor to adjust the variable data setting retrospectively (par.0039). Therefore, it would have been prima facie obvious to PHOSITA at the time of invention to modify Hayter to adjust the variable data setting retrospectively for conserving power, as evidence by Hjelt.
With respect to claim 41, although Hayter and Caduff do not explicitly teach the variable data setting is set to every minute, Examiner argues that such a modification would be routine in the art as the skilled practitioner would be motivated to perform variable adjustments over predefined time periods (seconds, minutes, hours) as is generally known in the art.
	With respect to claim 42, Hayter teaches the housing is a single integral unit configured to rest on the skin of the subject (par.0029 “integrated in a single housing and positioned on the user’s body”).
	With respect to claim 43, Hayter teaches the communication module of the sensor electronics is further configured to transmit the data indicative of the glucose level according to a Bluetooth communication protocol (par.0036 “Bluetooth enabled communication protocol”).
	With respect to claim 44, Hayter teaches the reader device comprises a smartphone (par.0027 “mobile phone”).
	With respect to claim 45, Hayter teaches a portion of the glucose sensor is configured to be in fluid contact with interstitial fluid of the subject (par.0076 “transcutaneous positioning of the sensor unit 610”).
With respect to claim 46, Cauff teaches activate an alarm if a glucose level threshold is exceeded (par.0112 “issue an alert if fluctuations of the signal from force sensor 4 or the signal from acceleration sensor 5 exceed a given threshold”). While Caduff’s alarm pertains to the acceleration signal, Examiner argues that it would have been prima facie obvious to PHOSITA when the invention was filed to issue an alarm for glucose levels exceeding a threshold as doing so is widely known in the art for the purpose of providing real-time indication as to whether the patient is hypo/hyper glycemic.  
	With respect to claim 47, Hayter teaches a temperature probe coupled with the sensor electronics (par.0037 “temperature detection section 203”).
	With respect to claim 48, Hayter teaches the glucose sensor comprises one or more working electrodes and a counter electrode (par.0037).
	With respect to claim 49, Hayter teaches a reference voltage generator (par.0073 “low power voltage comparator 622... to maintain the low power state”).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayter, Caduff, and Hjelt, as applied to claim 28 above, in further view of Fern et al. (US PG Pub. No. 2011/0287528 A1) (hereinafter “Fern”).

Fern was applied in the previous office action.
With respect to claim 30, Hayter, Caduff, and Hjelt teach a glucose monitoring system as established above.
	However, Hayter, Caduff, and Hjelt do not teach the limitations recited further in claim 30.
	Fern teaches a duration for which the data indicative of the glucose level is stored in the memory (par.0070 “adjust the settings... may include, for example... setting of a insulation duration”).
	Therefore, it would have been obvious to PHOSITA at the time of invention to modify Hayter, Caduff, Hjelt to adjust setting of insulation duration, as evidence by Fern.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayter, Caduff, and Hjelt, as applied to claim 28 above, in further view of Gao et al. (US PG Pub. No. 2009/0069642 A1) (hereinafter “Gao”).

Gao was applied in the previous office action.
With respect to claim 34, Hayter, Caduff, and Hjelt teach a glucose monitoring system as established above.
	However, Hayter, Caduff, and Hjelt do not teach the limitations recited further in claim 34.
	Gao teaches a rate at which the data indicative of the glucose level is transmitted to a reader device (par.0081 “adjust... transmission rate”).
	Therefore, it would have been obvious to PHOSITA at the time of invention to modify Hayter, Caduff, and Hjelt to adjust data transmission rate in order activate/deactivate monitoring algorithms or branches of monitoring algorithms, as evidence by Gao.

Response to Arguments
Applicant's arguments filed with respect to the prior art rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action were fully considered, but they are not persuasive. Applicant argues that “the cited references fail to teach or suggest at least ‘generate data indicative of a glucose level based on one or more samples obtained by the glucose sensor at a sampling frequency’ and further ‘wherein the variable data setting is associated with storing the one or more samples in the memory at a logging frequency different from the sampling frequency.” Examiner respectfully disagrees. Examiner notes that the claimed invention, as currently amended, does not positively recite a logging frequency. Rather, the claimed invention recites that the variable setting is associated with storing the one or more samples in the memory at a logging frequency different from the sampling frequency. Accordingly, and when applying broadest reasonable interpretation, the cited references’ teaching of adjusting data sampling such that less data is obtained is understood to be “associated” with storing one or more samples in memory at a logging frequency different from the sampling frequency, i.e. less data would be stored as a result of adjusting the system to decrease the sampling frequency (as is the case with Hjelt). For these reasons, the obviousness rejection is maintained. Please see prior art section above for more detail.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PUYA AGAHI/Primary Examiner, Art Unit 3791